Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chavius Marquette Barber petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his motion to file a successive 28 U.S.C.A. § 2255 (West Supp.2012) motion and his motion to appoint counsel. He seeks an order from this court directing the district court to act. On November 26, 2012, the district court entered an order denying Barber’s motion to file a successive § 2255 motion and granting his motion to appoint counsel. Accordingly, because the district court has ruled on Barber’s motions, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.